Citation Nr: 1427739	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  04-28 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for calluses of the left foot.

2.  Entitlement to a compensable rating for calluses of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from October 1975 to October 1978 and December 1978 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned in March 2010.  A transcript of the hearing is of record.  

The Board previously remanded this case in July 2010, December 2011, and December 2013.  The development requested in the July 2010 remand included affording the Veteran a VA examination to ascertain the severity of his bilateral foot disabilities.  The Veteran was afforded a VA examination in October 2010.  The development requested in December 2013 included a VA examination to provide findings regarding the severity of the Veteran's left and right foot calluses.  Pursuant to that remand, the Veteran was afforded a VA examination in January 2014.  The Board finds that the development was completed in compliance with the July 2010 and December 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Calluses of the right foot are stable and superficial, less than 6 square inches in area, not painful upon examination and do not cause limitation of function of the foot.   

2.  Calluses of the left foot are stable and superficial, less than 6 square inches in area, not painful upon examination and do not cause limitation of function of the foot.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for the service-connected calluses of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2007).

2.  The criteria for the assignment of a compensable rating for the service-connected calluses of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013). 

In this case, an August 2001 letter provided initial notice of the information and evidence required to substantiate the claim for service connection for a foot condition.  Because the appeal for a higher initial rating for left foot calluses stems from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court or Veterans Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

In this case, the RO provided the Veteran a notice letter in May 2007 which informed him of the information and evidence required to substantiate his service connection and increased rating claims and provided notice of how disability ratings and effective dates are determined.  Although the May 2007 notice was provided after the initial adjudication of the Veteran's claims, the claims were readjudicated in the October 2008 supplemental statement of the case, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  

The Board acknowledges that the Veteran was not provided with notice in compliance with Vazquez notice in regard to his claim for an increased rating for calluses of the right foot.  VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, in testimony and written argument in support of the claim, the Veteran and his representative have demonstrated actual knowledge of the evidence required to substantiate the claim for an increased rating.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  Pursuant to the December 2013 remand, the RO requested that the Veteran identify any additional relevant evidence in support of the claims.  The Veteran did not identify additional relevant evidence.

VA provided the Veteran with examinations most recently in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination obtained in January 2014 is adequate, as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, and provided detailed findings regarding the disability, which addressed the criteria for foot disabilities and for scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a personal hearing before the Board in March 2010. At that hearing, testimony was presented on the issues of entitlement to an increase rating for right foot calluses and a higher initial rating for left foot calluses.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided an adequate examination of the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial rating for left foot calluses and increased rating for right foot calluses

A March 1993 rating decision granted service connection for calluses of the right foot.  A non-compensable rating was assigned from July 1992.  A claim for an increased rating was received in February 2001.  

A June 2004 rating decision granted service connection for calluses of the left foot and assigned an initial non-compensable rating from December 2003, the date of the VA examination which showed left foot calluses.

The Veteran seeks an initial compensable rating for service-connected calluses of the left foot.  He seeks an increased (compensable) rating for calluses of the right foot.

The Veteran's disabilities are currently rated as non-compensable under Diagnostic Code 7819.  Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25 , and 
(2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2007).

Diagnostic Code 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

Diagnostic Code 7803 provides that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68  of this part on the amputation rule). 

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118.

The Board notes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  The amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  In the present case, the amended regulations are not applicable, since the claims were received in February 2001. 

At the Board hearing in March 2010, the Veteran testified that his foot calluses cause pain and discomfort.  He testified that he cannot do work that requires a lot of standing and walking.

A report of a VA examination dated in September 1992 reflects that the Veteran reported a callus on the sole of his right foot since 1980.  He reported that the callus did not hurt when it was trimmed. Upon examination, objective findings included a callus over the base of the fifth toe that was tender on pressure.  An x-ray of the right foot was normal.  The examiner diagnosed a callus under the fifth toe.  

The Veteran had a VA examination in December 2003.  The Veteran reported numerous problems with his feet, dating back to when he was in the Navy.  He reported that he had calluses on the bottom of his feet when he was in the Navy which required shaving.  The Veteran reported a history of bunionectomy of the left big toe in August 2000 and external neurolysis and hallux valgus repair in August 2001.  The Veteran's present complaints included calluses on the dorsal aspect of the feet in the area of the metatarsophalangeal joints of the second and fourth toe.  
He reported that he had been in a janitorial position, but he had to quit because of discomfort caused by walking.  

Examination of the left foot showed a scar, which measured 6 centimeters on the left dorsal big toe with some peri-scar numbness and tenderness to palpation of the big toe.  There was no other tenderness elicited on examination of the feet.  There were some callus formations in the left plantar aspect of the foot in the second and fourth metatarsophalangeal joint areas.  On the right foot, the Veteran had calluses on the second and fifth metatarsophalangeal joint of the plantar aspect.  The VA examiner diagnosed bilateral plantar calluses, with chronic big toe and plantar pain with ambulation.  

The Veteran had a VA examination in August 2008.  The Veteran reported that he was unable to do any activity involving prolonged standing/ walking after 15 minutes.  He denied rest pain or swelling.  The examiner's assessments included hallux abducto valgus, with right greater than left bunion deformity and calluses of the fifth toes, which were the result of hammertoes.  

VA podiatry treatment note dated in May 2009 and June 2009 reflect that diffuse hyperkeratotic lesions of the feet sub 4th metatarsal head and third metatarsal head were noted.  The Veteran had full range of motion of the bilateral feet.   

A VA examination in April 2010 noted a history of status post hammertoe and bunionectomy surgery.  The examination noted normal alignment of the Achilles tendon, both right and left.  The examiner indicated that pes planus, pes cavus and metatarsalgia were not present.     

The Veteran had a VA examination of all of his foot disorders in October 2010.  The Veteran reported that he had calluses for years.  He reported that his calluses had been shaved down intermittently but returned; the calluses had reportedly not been shaved for at least one year prior.  Upon physical examination, there was evidence of tenderness; however, the examiner did not indicate that this symptom was due to the calluses as opposed to the other diagnosed foot disability including post-surgical hallux valgus deformities.  Ten percent of the Veteran's limitation of motion of the feet was noted to be due to surgical scars.  The examiner noted callosities and an unusual shoe wear pattern as evidence of abnormal weight bearing.  The examiner noted that there were calluses on the balls of both feet, which were oval and were two centimeters.  He noted further, however that the calluses themselves had no effects on the Veteran's daily activities.

Upon VA examination in June 2012, the Veteran reported calluses on the left and right foot that began in the service.  He reported that they required multiple shavings.  The Veteran reported that the condition had increased so that he had to have a shaving of the calluses every 30 days by a podiatrist.  The Veteran had not been treated with oral or topical medications for the condition.  The VA examiner stated that, for the diagnoses of calluses of the right and left foot, the Veteran's condition was "active."  The examiner did not indicate whether he was referring to post-surgical scarring or callosity formation.

VA podiatry treatment records dated in May 2011 show that the Veteran was seen for routine callus debridement under the fifth metatarsal head.  

In January 2014, the Veteran had a VA examination.  The examination report noted a history of two right foot surgeries for hallux valgus of the right foot.  The examination report reflects that there were calluses of the second and third right sub metatarsals, all measuring less than or equal to one centimeter squared.  The VA examiner indicated that the Veteran did not have painful or unstable scars or scars with a total area greater than 39 square centimeters (6 square inches).  The examiner noted that the Veteran used orthotic devices for painful bunions.  With regard to functional impact of the Veteran's foot condition, the examiner noted that the Veteran had limited ambulation, no more than 20 to 30 minutes continuously, with sedentary work preferred.  However, the examiner noted that the Veteran's limited ambulation is less likely than not due to calluses.  The examiner noted that the scarring had not changed since the last examination and was considered stable.  The examiner noted further that there was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasm, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  No loss of function with repetitive use, except as noted, was also reported.  

The objective findings in this case evidence reflect that the calluses of the left and right foot are manifested by calluses on the plantar aspect and the toes of both feet.  The calluses are superficial, stable and are not painful on examination.  The calluses affect less than 6 square inches of each foot.   

Based upon the foregoing, the Board finds that an initial compensable rating for left foot calluses is not warranted.  The Board also finds that a compensable rating for right foot calluses is not warranted.  The calluses are not deep and have an area of less than 6 square inches of either foot.  Accordingly, there is no basis for a compensable rating for calluses of either foot under Diagnostic Codes 7801 or 7802.

A compensable rating is not warranted for left or right foot calluses under Diagnostic Code 7804, as the calluses are not painful on examination.  While the Board notes that the Veteran's service-connected bilateral foot disabilities are objectively productive of pain including his post-surgical hallux valgus disability and including the associated surgical scars, the evidence does not reflect that the actual calluses are productive of pain.  The evidence does not support a higher rating for either foot pursuant to Diagnostic Code 7805.  In this regard, the 2014 VA examination noted that there is functional limitation of the feet, including limited ambulation, but such functional limitation is not due to the Veteran's calluses.  

The Board notes that service connection is currently in effect for hallux valgus deformity of both feet and postoperative scars of both feet associated with hallux valgus.  The ratings assigned for those disabilities are not currently under appeal.  The ratings assigned for hallux valgus deformity consider functional impairment of both feet, including painful motion and loss of function.  The evidence does not show any additional functional impairment due to left and right foot calluses that would warrant separate ratings.  Accordingly, higher ratings are not warranted for limitation of function under Diagnostic Code 7805.  

The Board has considered other pertinent diagnostic codes for foot disabilities.  A higher rating is not assignable for either foot based upon Diagnostic Code 5276, pertaining to flatfoot, as the evidence does not show that the Veteran's foot calluses are manifested by moderate flatfoot with weight bearing line over or medial to the great toe, inward bowing of the tendo achillis and pain on manipulation and use of the feet.  The objective examination findings reflect that the Veteran does not have bilateral weak foot, claw foot, or malunion or nonunion of the metatarsal bones.  Therefore, higher ratings are not warranted under Diagnostic Codes 5277, 5278 or 5283. 

The Board has considered whether a higher rating is warranted for calluses under Diagnostic Code 5284.  The Veteran's right foot hallux valgus is currently evaluated under Diagnostic Codes 5280 and 5284.  A separate rating for right foot calluses under Diagnostic Code 5284 would therefore constitute pyramiding.  A rating in excess of 10 percent under Diagnostic Code 5284 for calluses of the left foot is not warranted, as the evidence does not show that calluses result in moderate disability of the left foot.  In this regard, the Veteran has full range of motion of the left foot, and the competent evidence of record indicates that there are no functional limitations due to calluses.

Accordingly, for the reasons set forth above, the Board finds that there is a preponderance of the evidence against the claim for a higher initial rating for calluses of the left foot.  The Board further finds that there is a preponderance of the evidence against the claim for an increased rating for calluses of the right foot.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds the schedular rating criteria adequate to rate the Veteran's foot calluses.  The Diagnostic Codes adequately address the Veteran's symptoms.  The rating criteria consider the extent of scarring due to calluses, as well as functional limitation such as problems with standing and walking.  

The Veteran has not reported any periods of  hospitalization because of his foot calluses.  The Board notes that, while the Veteran has occupational impairment due to his service-connected foot disabilities, his occupational impairment has been recognized by the award of a TDIU.  The TDIU is effective from January 1, 2010 to May 6, 2010, pursuant to § 4.16(a) and from December 1, 2010, pursuant to 
§ 4.16(b).  With regard to the period prior to June 1, 2010, the Board finds that the rating criteria adequately contemplated the Veteran's disabilities.

Accordingly, the Board finds that the schedular rating criteria are adequate to rate the foot calluses, and referral for extraschedular consideration is not warranted. 
§ 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for calluses of the left foot is denied.

A compensable rating for calluses of the right foot is denied.   




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


